Merrick, J.
It does not appear from the bill of exceptions that the motions of the plaintiff were denied on account of any legal objection, or because any doubt was entertained of the authority of the court to allow them, if the facts upon which they were predicated had been satisfactorily proved. As the alleged interest or bias of the juror objected to depended wholly upon facts, the decision of the question concerning it belonged exclusively to the judge before whom the motions were severally heard and determined. The evidence adduced by th„ plaintiff in support of his motions is set forth in the bill of exceptions; but what weight ought to be given to it, when compared and contrasted with the denials of the juror himself upon his examination, or whether there was any other proof before the court besides that which is here reported, need not now be considered, since the decision of the presiding judge was final and conclusive upon the question of fact, and he did not see fit to raise or reserve any question of law concerning it. Kinnicutt v. Stock well, 8 Cush. 73.

Exceptions overruled.